Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 [Letterhead of Potter Anderson & Corroon LLP] September 26, 2008 BY E-FILE AND HAND DELIVERY The Honorable Stephen P. Lamb Vice Chancellor Court of Chancery 500 North King Street Suite 11400 Wilmington, Delaware 19801-3734 Re: Hexion Specialty Chemicals, Inc. et al. v. Huntsman Corp., Del. Ch., C.A. No. 3841-VCL Dear Vice Chancellor Lamb: We write in response to Huntsmans letter of earlier today asking the Court to take judicial notice of Huntsmans 8-K filing disclosing the retention today of American Appraisal. Huntsman has known since it filed its motion for an expedited trial that the solvency of the combined company would be the central issue at trial. Notwithstanding this, Huntsman made the tactical decision to try the case on the basis of an expert opinion from Mr. Resnick, and to shield American Appraisal and its work from discovery. As a result of this tactical decision, American Appraisals preliminary view on the solvency of the combined company is not supported by any analysis that has been subjected to scrutiny in open court. In light of this, and for the reasons discussed in plaintiffs post-trial brief, we believe that this post-trial submission should not be given any consideration by the Court. Respectfully submitted, /s/ Kevin Shannon Kevin Shannon (I.D. No. 3137) KRS:mp/884552 cc: Register in Chancery Bruce L. Silverstein, Esquire David T. Harvin, Esquire
